Citation Nr: 0807092	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  00-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disorder.


REPRESENTATION

Veteran represented by:	V. A. Girard-Brady, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In a July 2002 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a lung condition.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), which vacated the Board decision and remanded 
the claim for readjudication.  In November 2003, the Board 
remanded the claim to the RO 
for additional development.

In a March 2005 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a lung condition.  The veteran 
again appealed to the Court, which again remanded the claim 
to the Board.  In June 2007, the Board again remanded the 
claim to the RO.

Although further delay is regrettable, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006) the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the Veterans Claims Assistance 
Act (VCAA) of 2000 requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The June 2007 Board remand requested that a VCAA letter in 
compliance with Kent be provided.  While a letter was issued 
in August 2007, that letter cited the standard for new and 
material evidence that is currently in effect.  However, the 
veteran's claim was filed in 1999, and the old version of 
38 C.F.R. § 3.156 (2000) applies.  Likewise, upon 
readjudication, the supplemental statement of the case cites 
the wrong versions of 38 C.F.R. § 3.156, and therefore, 
presumably used the wrong legal standard in readjudicating 
the claim following the receipt of additional evidence.

Thus, the case is remanded to provide corrective VCAA notice 
which advises veteran that new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Additionally, the claim should be readjudicated using the old 
version of 38 C.F.R. § 3.156 and a supplemental statement of 
the case issued reflecting such.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that addresses 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials, as outline by the Court 
in Kent v. Nicholson and advises the 
veteran that new and material evidence is 
defined as evidence not previously 
submitted to agency decisionmakers which 
bears directly and substantially upon the 
specific matter under consideration; which 
is neither cumulative nor redundant; and 
which, by itself or in connection with 
evidence previously assembled, is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  

2.  After the development requested above 
has been completed to the extent possible, 
the claim should again be reviewed using 
the version of 38 C.F.R. § 3.156 in effect 
prior to August 2001.  If the benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



